SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

919
KA 11-02104
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ADAM BENNEFIELD, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ADAM BENNEFIELD, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered May 27, 2009. Defendant was resentenced
upon his conviction of attempted kidnapping in the second degree (two
counts).

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same Memorandum as in People v Bennefield ([appeal No. 2] ___
AD3d ___ [Sept. 27, 2013]).




Entered:    September 27, 2013                     Frances E. Cafarell
                                                   Clerk of the Court